DETAILED ACTION
Currently claims 1-14 are pending for application 16/551004 filed 26 August 2019. All references in the IDS have been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said defect" in lines 8 and 11.  There is insufficient antecedent basis for this limitation in the claim. Although there is antecedent basis for “defect mode” there is no antecedent basis for a defect in the defect mode. Claims 2-14 are also rejected because they depend from claim 1; claims 12-13 are also rejected because they depend from claim 11.
Each of claims 1 and 11 recites the limitation “said storage qubits” on lines 18 and (8, 9-10, 11), respectively. There is insufficient antecedent basis for this limitation in the claim. The only antecedent basis is relative to a single storage qubit. Although claim 11 recites “a quantum circuit acting on N said mechanical modes acting as storage qubits”, the plurality of “storage qubits” cannot provide antecedent basis for the other recited “storage qubits” in claim 11 because “a quantum circuit … as storage qubits” is recited as a list of elements, only one of which is required while the two wherein clauses are being interpreted as being applicable to each of the elements in the list of elements. Claims 2-14 are also rejected because they depend from claim 1; claims 12-13 are also rejected because they depend from claim 11.
Each of claims 1 and 11 recites the limitation “said storage qubits” on lines 18-19 and (13-14, 15-16), respectively. There is insufficient antecedent basis for this limitation in the claim. The only antecedent basis is relative to a single processing qubit. Claims 2-14 are also rejected because they depend from claim 1; claims 12-13 are also rejected because they depend from claim 11.
Claim 11 recites the limitation “said mechanical modes” on line 7. There is insufficient antecedent basis for this limitation in the claim. Claims 12-13 are also rejected because they depend from claim 11.
Each of claims 3, 5, and 6 recites the limitation “said qubit” on lines 2, 3, and 3, respectively. There is insufficient antecedent basis for this limitation in the claim. The only antecedent basis is relative to storage qubit or a processing qubit. For analysis purposes, the said qubit will be interpreted as either a storage qubit or a processing qubit. 
Claim 12 recites the limitation “said qubits” on line 7. There is insufficient antecedent basis for this limitation in the claim. The only antecedent basis is relative to storage qubit or a processing qubit. There is likewise no antecedent basis for a plurality for either type of qubit. For analysis purposes, the said qubit will be interpreted as either a storage qubit or a processing qubit. 
Claim 5 recites the limitation “said superconducting circuits” on line 2. There is insufficient antecedent basis for this limitation in the claim. The only antecedent basis is relative to a single “processing qubit superconducting circuit”. 
The term “between” in claim 10 is a relative term which renders the claim indefinite. The term “between” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear relative to what entity along with a single local phonon mode a gate is characterized. For example, is it between a plurality of local phonon modes or is it between  a local phonon mode and a superconducting qubit?
Each of claims 2-14 recites “the coupled nanomechanical resonator” in line 1 of each claim. There is insufficient antecedent basis for this limitation in each claim. The only antecedent basis is relative to “a coupled storage qubit nanomechanical resonator”. 
Claim 13 recites “each effective two-resonator gate” in line 1. There is insufficient antecedent basis for this limitation (in which “each effective” is being interpreted as each of the effective”). There is no recitation of an “effective two-resonator gate” in any claim to which claim 13 depends. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arrangoiz-Arriola et al. (“Engineering Interactions Between Superconducting Qubits and Phononic Nanostructures”, Physical Review A 94, 063864, 2016, pp. 1-8), in view of Chu et al. (“Climbing the phonon Fock state ladder”, https://arxiv.org/pdf/1804.07426v1.pdf, arXiv:1804.07426v1 [quant-ph] 20 Apr 2018, pp. 1-28), hereinafter referred to as Chu.

In regards to claim 1, Arrangoiz-Arriola teaches A coupled … qubit nanomechanical resonator in a processing qubit superconducting circuit, comprising: ([Abstract, p. 1, Section I] Nanomechanical systems can support highly coherent microwave-frequency excitations at cryogenic temperatures. However, generating sufficient coupling between these devices and superconducting quantum circuits is challenging due to the vastly different length scales of acoustic and electromagnetic excitations. Here we demonstrate a general method for calculating piezoelectric interactions between quantum circuits and arbitrary phononic nanostructures., Phononic crystals utilize periodicity at the acoustic-wavelength scale to create a band gap that protects localized phonons from tunneling and Rayleigh scattering off of impurities and defects [17]. Such resonators, with orders of magnitude higher f × Q product compared to other technologies, do not fit neatly into previously studied paradigms of piezoelastic devices, and approximate methods are not suited for understanding their coupling to qubits., wherein a nanomechanical resonator framework characterizes the interaction between quantum circuits (having superconducting/processing qubits) and a piezoelastic resonator cavity which maintains/stores localized phonons.) a) a phononic crystal resonator film disposed on a …, wherein said phononic crystal resonator film comprises a defect mode in a bandgap of said phononic crystal resonator film wherein a … qubit is encoded; ([pp. 1-2, Section IIA, p. 3, Section III, p. 3, Section IV, p. 4, Section IVA, Figure 2, Figure3, Figure 4]These devices are fabricated on suspended thin films, so all phonons are confined in two dimensions, and phonon tunneling into the bulk, which is a loss mechanism in surface-acoustic-wave devices [8,11], is eliminated. The system is shown in Fig. 2(a).,We consider a localized mode formed by engineering a defect site in a quasi-one-dimensional phononic crystal [Figs. 3(a) and 3(b)]. Such a phononic crystal can support a large mechanical band gap [27], as shown in Fig. 3(c). This band gap represents a range in frequency where propagation of all elastic waves is disallowed. By creating a defect in this structure, an acoustic mode with frequency inside the band gap is localized., In Fig. 4(b), we indicate the coupling rates gφθ for two localized acoustic modes, each computed separately using the two-mode model of Eq. (2). These show that one mode is indeed much more strongly coupled to the transmon, as already suggested from the admittance spectra. For this mode, we show values of χkj for the transmon-like and phonon-like polaritons for a bare transmon frequency ωφ/2π = 2.1 GHz, slightly detuned from the /2π = 2.089 GHz acoustic mode., wherein a Lamb-wave resonator (phononic crystal resonator) is formed using suspended thin films including a layer of X-cut lithium niobite crystal (thickness 400 nm for mirror cell but  applied to a (lithium niobite) as shown in Figure 2 such that this film includes a defect that produces a resonant frequency (defect) mode (in the bandgap) which couples to a transmon (i.e., encodes the transmon qubit in a localized phonon mode) with the resonator functioning as a storage medium for that (storage) qubit.) b) a pair of electrodes disposed to generate voltages within said phononic crystal resonator film, wherein said defect is dimensioned to support a unique electrical potential generated by a local mechanical phonon mode of said phononic crystal resonator film, wherein a unique resonance frequency that is dependent on said defect dimensions is output from said phononic crystal resonator film; ([p. 1, Section IIA, p. 3, Section III, p. 3, Section IV, pp. 6-7, Section Appendix B, Figure 4b, Figure 3, Figure 6]The current induced on the electrodes is linearly related to the voltage across them through an admittance function <equation 1> … , A finite-element simulation reveals the zeroth-order asymmetric Lamb-wave mode (A0) at 5.64 GHz [Fig. 2(b)], with a voltage distribution mode-matched to the IDT fingers [Fig. 2(c)]. The mode frequency is set by the finger spacing a and the phase velocity along the y crystal axis, and is weakly dependent on the lateral resonator dimensions., For a unit cell with dimensions as shown in Fig. 6, this generates the band diagram shown in Fig. 3. We then design a defect cell with an eigenmode deep inside the band gap and verify its confinement by simulating the full structure as shown in Figs. 3(a) and 3(b). The defect cell dimensions are indicated in Fig. 6, and we again use an X-cut crystal orientation (crystal axes labeled in Fig. 3)., <Figure 4b> Bare electroacoustic admittance (dotted blue) of the defect site only, and total admittance Y11(ω) (solid red) including the loading from a transmon with C = 200 fF, CJ = 2.5 fF, and frequency ω/2π = 2.1 GHz., wherein the voltage applied to two electrodes (including IDT terminals) connected to the phononic crystal resonator film (Figure 2) stimulates the admittance of that resonator, resulting in an observed frequency response of the resonator across the bandgap caused by the inclusion of the phononic crystal defect cavity (defect cell with dimensions shown in Figure 6) in an array of cavities without the defect (mirror cells each with dimensions shown in Figure 6 that are different from the dimensions of the defect cell) such that the admittance (characterizing the response from the application of a voltage across a cell) is different for the defect cell (at least by virtue of the dimensional terms seen in equation 1), thereby resulting in an extended bandgap for the combination of the mirror cells with a single defect cell (Figure 3) as shown in Figure 4a and wherein a distinct resonance frequency (e.g. 2.089 GHz) is observed for the defect cavity which is the strongly coupled phononic response to a trasmon at that frequency (and associated capacitance parameter settings for that cavity).) c) a coupling capacitor that is coupled to said phononic crystal resonator film, wherein said coupling capacitor is disposed to receive said output unique resonance frequency; ([p. 2, Section IIC, Figure 4] In Figs. 1(d) and 1(e), we plot the coupling rate gφθ and the transmon frequency ωφ over many orders of magnitude of the gate capacitance Cg and transmon capacitance C_sigma. Here we change Cg by changing the area of the gate capacitor while leaving the plate spacing b fixed…. This suggests that shrinking down the resonator to a length scale of the order of the acoustic wavelength may be possible without significantly compromising the coupling rate.,  b) Bare electroacoustic admittance (dotted blue) of the defect site only, and total admittance Y11(ω) (solid red) including the loading from a transmon with Csigma = 200 fF, CJ = 2.5 fF, and frequency ω/2π = 2.1 GHz., wherein a (gate) capacitor (Figure 1) is configured/structured to couple with (i.e., receive) the acoustic resonator (frequency) response such that a (gate) capacitor size that matches the acoustic (resonant) wavelength exhibits little coupling rate degradation relative to larger capacitor sizes.) and d) a processing qubit, wherein said processing qubit is capacitively coupled to said phononic crystal resonator film by said coupling capacitor, wherein said … qubits are connected to said S 18-255/US38processing qubits.  ([p. 2, Section IIB, pp. 2-3, Section IIC, Figure 4] Further, we can define operators b,ˆ bˆ† for the harmonic oscillator approximating the transmon [24]. The transition frequency for the first two transmon levels is ωφ =√8EJ E(φ) C /, and the coupling term becomes Hˆint = −igφθ (aˆ + aˆ † )(bˆ − bˆ† ), (3) where gφθ = 8E(φ,θ) C nθ zpnφ zp/ (4) is the rate that sets the phonon-transmon interaction strength., We further note that this scaling with capacitor area is fairly general. The interaction energy between the electromagnetic and piezoelastic resonators is given by Q(piezo) zp V (qubit) zp , where Q(piezo) zp is the size of the charge fluctuations on the gate capacitance due to the zero-point motion of the mechanical system and V (qubit) zp is the size of the voltage fluctuations of the qubit in its ground state. The latter only depends on the qubit frequency and capacitance, and for a fixed EJ will scale as (Cg + C) −3/4. The charge fluctuations on the gate capacitance scale as Cgxzp ∝ Cg since xzp ∝ 1/ √m ∝ 1/ Cg. This implies that the coupling scales as C1/2 g for Cg Cand C−1/4 g for Cg C,…, wherein the transmon (electromagnetic resonator) is capacitively coupled (C_sigma and C_g) to the localized (bandgap resonator frequency dependent) phononic mode of the acoustic/piezolastic resonator (i.e., the transmon/processing bit is coupled with the localized phononic mode/storage qubit according to the Hamiltonian of the transmon-resonator system).
However, Arrangoiz-Arriola does not explicitly teach storage … substrate … storage … storage. Although Arrangoiz-Arriola discloses the fabrication of a resonator crystal using lithium niobite thin films, he does not indicate the substrate upon which those films are deposited. Although Arrangoiz-Arriola discloses the encoding of a qubit with a localized phonon of the resonator cavity by virtue of the coupling of a transmon with the cavity defect resonant mode and teaches that such a localized phonon is “protected” from decay/scattering due to the defect bandgap (suggesting longer coherence times for the transmon to which it is coupled), he does not explicitly disclose a “storage” attribute or function associated with the localized phonon.
However, Chu, in the analogous environment of designing quantum circuits using bulk acoustic wave resonators, teaches A coupled storage qubit nanomechanical resonator in a processing qubit superconducting circuit, comprising: a) a phononic crystal resonator film disposed on a substrate, wherein said phononic crystal resonator film comprises a … mode in a bandgap of said phononic crystal resonator film wherein a storage qubit is encoded; b) a pair of electrodes disposed to generate voltages within said phononic crystal resonator film, … wherein a unique resonance frequency … is output from said phononic crystal resonator film; …d) a processing qubit, wherein said processing qubit is … coupled to said phononic crystal resonator film …, wherein said storage qubits are connected to said S 18-255/US38processing qubits. ([p. 3, p. 4, pp. 9-10, p. 20, Fabrication procedures, Figure 1] For the same reason, a single acoustic resonator can provide a multitude of independent modes that are individually addressable by a superconducting qubit. Such an architecture is desirable for simulating many-body quantum systems3, 13 and also provides a highly hardware efficient way of storing, protecting, and manipulating quantum information using superpositions of Fock states and coherent states14, 15.…. Another important requirement for robust quantum control of phonons is the ability to selectively couple the qubit to a single well defined acoustic mode. This is partly achieved in the current device by the plano-convex resonator design, which allows us to control the frequency spacing between transverse modes., The first important difference from our previous device is the use of a flip-chip geometry, where the superconducting transmon qubit and acoustic resonator are now on separate sapphire chips16., These results show that the quantum state of motion in a macroscopic mechanical resonator can be prepared, controlled, and fully characterized in a circuit QAD device., The transmon qubit used in our device is fabricated on sapphire using a standard e-beam lithography and Dolan bridge process1 .,wherein, for an acoustic resonator fabricated by depositing a film of AlN (a piezoelectric material) on a sapphire substrate (as shown in Figures 1 or S1 with the fabrication also including transduction electrodes), a qubit (processing qubit) is coupled to particular resonator cavity transverse modes (Figure 2) such that each of these modes correspond to a resonant frequency in a bandgap (Figure 1) that is used in a quantum circuit which implements each particular qubit (e.g., in the form of the Fock ladder) the acoustic phonon mode-qubit coupling to enable the storage and manipulation of the superconducting/processing (transmon) qubits according to the corresponding phonon modes (storage qubits) of the resonator cavity.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola to incorporate the teachings of Chu for the phononic crystal resonator film to be disposed on a substrate on which a storage qubit is encoded that is connected/coupled to a processing qubit. The modification would be obvious because one of ordinary skill would be motivated to achieve long coherence times by storing, protecting, and manipulating qubits via selective coupling between particular qubits with particular bandgap phonon modes in a fabricated bulk-acoustic wave resonator (Chu, [Abstract, p. 3]).

In regards to claim 2, the rejection of claim 1 is incorporated and Arrangoiz-Arriola further teaches wherein said phononic crystal resonator film is a one- 5dimensional or a two-dimensional piezoelectric crystal resonator film.  [p. 1, Section I, p. 1, Section IIA, Figure 6] To gain a better understanding of our method and of this result, in Sec. II we discuss a simplified analytical model of a quasi-one-dimensional piezoelastic resonator and derive the scaling law that relates the coupling rate to the size of the resonator., The mechanical element, highlighted in Fig. 1(a), consists of a thin film of piezoelectric material sandwiched between two electrodes. Ignoring edge effects, there is only one relevant dimension (the z direction normal to the plates) and the system admits an analytic solution [4,21] for the electrically coupled motional degree of freedom., wherein the piezoelectric resonator film/cavity is characterized as being one-dimensional in the sense that the thickness dimension is most pertinent in its admittance properties but also wherein the resonator itself is characterized also in terms of other dimensions (as shown in Figure 6, with A, H, or W corresponding to a second dimension).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola to incorporate the teachings of Chu for the same reasons as pointed out for claim 1.

In regards to claim 3, the rejection of claim 1 is incorporated and Arrangoiz-Arriola does not further teaches wherein said qubit is disposed on said substrate, or disposed on a separate substrate.  Although Arrangoiz-Arriola discloses the fabrication of a resonator crystal using lithium niobite thin films, he does not indicate the substrate upon which those films are deposited.
However, Chu, in the analogous environment of designing quantum circuits using bulk acoustic wave resonators, teaches wherein said qubit is disposed on said substrate, or disposed on a separate substrate. ([p. 4, p. 20, Fabrication procedures, Figure 1] The first important difference from our previous device is the use of a flip-chip geometry, where the superconducting transmon qubit and acoustic resonator are now on separate sapphire chips16., The transmon qubit used in our device is fabricated on sapphire using a standard e-beam lithography and Dolan bridge process1 ., wherein the processing qubit is disposed on a separate chip (flip-chip design) having the same type of substrate (sapphire) and wherein the storage qubit (associated with the resonant bandgap phonon mode of the acoustic resonator) is disposed on the sapphire substrate which is the same type as the substrate for the processing qubit but also a different chip.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola to incorporate the teachings of Chu for the qubit to be disposed on said substrate, or disposed on a separate substrate. The modification would be obvious because one of ordinary skill would be motivated to achieve long coherence times by storing, protecting, and manipulating qubits via selective coupling between particular qubits with particular bandgap phonon modes in a fabricated bulk-acoustic wave resonator, including one based on a robust flip-chip design topology (Chu, [Abstract, p. 3]).

In regards to claim 7, the rejection of claim 1 is incorporated and Arrangoiz-Arriola further teaches wherein said phononic crystal resonator film comprises a piezoelectric crystal resonator film, wherein said piezoelectric crystal resonator film comprises a material selected from the group consisting 10of lithium niobate, lithium tantalate, barium titanate, aluminum nitride, gallium arsenide, gallium nitride, gallium phosphide, and indium phosphide.  [p. 1, Section I, Figure 2] To gain a better understanding of our method and of this result, in Sec. II we discuss a simplified analytical model of a quasi-one-dimensional piezoelastic resonator and derive the scaling law that relates the coupling rate to the size of the resonator., , wherein the piezoelectric resonator film/cavity is fabricated using lithium niobite as shown in Figure 2 and wherein the claim only requires one of the items in the group of items.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola to incorporate the teachings of Chu for the same reasons as pointed out for claim 1.

In regards to claim 8, the rejection of claim 1 is incorporated and Arrangoiz-Arriola does not further teach wherein said substrate comprises a material selected from the group consisting of, silicon and sapphire.  Arrangoiz-Arriola does not clearly disclose what type of substrate is for the deposition of the lithium niobate film.
However, Chu, in the analogous environment of designing quantum circuits using bulk acoustic wave resonators, teaches wherein said substrate comprises a material selected from the group consisting of, silicon and sapphire. ([p. 4, p. 20, Fabrication procedures, Figure 1] The first important difference from our previous device is the use of a flip-chip geometry, where the superconducting transmon qubit and acoustic resonator are now on separate sapphire chips16., The transmon qubit used in our device is fabricated on sapphire using a standard e-beam lithography and Dolan bridge process1 .,wherein, for an acoustic resonator is fabricated by depositing a film of AlN (a piezoelectric material) on a sapphire substrate (as shown in Figures 1 or S1 with the fabrication also including transduction electrodes), a qubit (processing qubit) and wherein only one item in the group of items is required in the claim.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola to incorporate the teachings of Chu for the said substrate comprises a material selected from the group consisting of, silicon and sapphire. The modification would be obvious because one of ordinary skill would be motivated to achieve long coherence times by storing, protecting, and manipulating qubits via selective coupling between particular qubits with particular bandgap phonon modes in a fabricated bulk-acoustic wave resonator with a sapphire substrate (Chu, [Abstract, p. 3, Figure S1]).

In regards to claim 9, the rejection of claim 1 is incorporated and Arrangoiz-Arriola does not further teach wherein said coupled nanomechanical resonator in a 20superconducting circuit is configured for gate execution.  Although Arrangoiz-Arriola teaches the coupling between superconducting circuits and the acoustic resonators, he does not clearly describe the quantum circuit as including gate execution.
However, Chu, in the analogous environment of designing quantum circuits using bulk acoustic wave resonators, teaches wherein said coupled nanomechanical resonator in a 20superconducting circuit is configured for gate execution. ([pp. 6-7, Figure 3] The experiment begins with the qubit set to a frequency ν0 that is δ = −5 MHz detuned from the target l1 phonon mode, which has frequency ν1. The qubit ideally starts out in the ground state |gi, but in reality has a finite thermal population of n¯ ∼ 4 − 8% in the excited state |ei. The phonon modes, on the other hand, were shown to be colder2 . Therefore we first perform a swap operation between the qubit and the l2 mode with frequency ν2. This procedure effectively uses an additional mode of the phonon resonator to cool the qubit to n¯ ∼ 2%. The qubit is then excited with a π pulse and subsequently brought into resonance with the l1 mode to swap the energy into the acoustic resonator. This is then repeated N times to climb up the Fock state ladder, ideally resulting in a state of N phonons, which is then probed by bringing the qubit and phonon on resonance for a variable time and measuring the final qubit population in the excited state. ,wherein the bulk acoustic-resonator-base system is configured to not only enable the coupling between superconducting/processing qubits with particular resonator phonon modes but also is configured to exploit this coupling to execute quantum circuit processing including the implementation of pi pulses (a Pauli-X gate).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola to incorporate the teachings of Chu for the said coupled nanomechanical resonator in a 20superconducting circuit to be configured for gate execution. The modification would be obvious because one of ordinary skill would be motivated to achieve long coherence times for quantum circuit/gate execution by storing, protecting, and manipulating qubits via selective coupling between particular qubits with particular bandgap phonon modes in a fabricated bulk-acoustic wave resonator (Chu, [Abstract, p. 3, Figure 3]).

In regards to claim 10, the rejection of claim 9 is incorporated and Arrangoiz-Arriola does not further teach  S 18-255/US40wherein said gate is between said local mechanical phonon mode.  Although Arrangoiz-Arriola teaches the coupling between superconducting circuits and the localized phonons of acoustic resonators, he does not clearly describe the quantum circuit as including gate execution.
However, Chu, in the analogous environment of designing quantum circuits using bulk acoustic wave resonators, teaches wherein said gate is between said local mechanical phonon mode. ([pp. 6-7, Figure 3] The experiment begins with the qubit set to a frequency ν0 that is δ = −5 MHz detuned from the target l1 phonon mode, which has frequency ν1. The qubit ideally starts out in the ground state |gi, but in reality has a finite thermal population of n¯ ∼ 4 − 8% in the excited state |ei. The phonon modes, on the other hand, were shown to be colder2 . Therefore we first perform a swap operation between the qubit and the l2 mode with frequency ν2. This procedure effectively uses an additional mode of the phonon resonator to cool the qubit to n¯ ∼ 2%. The qubit is then excited with a π pulse and subsequently brought into resonance with the l1 mode to swap the energy into the acoustic resonator. This is then repeated N times to climb up the Fock state ladder, ideally resulting in a state of N phonons, which is then probed by bringing the qubit and phonon on resonance for a variable time and measuring the final qubit population in the excited state. ,wherein the bulk acoustic-resonator-base system is exploit the coupling between (local) phonon modes in a bulk acoustic array and a superconducting qubit to execute quantum circuit processing including the implementation of pi pulses (a Pauli-X gate), including the coupling across multiple such phonon modes in the implementation of the quantum gate computation (as shown in Figure 3).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola to incorporate the teachings of Chu for the said gate to be between said local mechanical phonon mode.. The modification would be obvious because one of ordinary skill would be motivated to achieve long coherence times for quantum circuit/gate execution by storing, protecting, and manipulating qubits via selective coupling between particular qubits with particular bandgap phonon modes in a fabricated bulk-acoustic wave resonator (Chu, [Abstract, p. 3, Figure 3]).

In regards to claim 14, the rejection of claim 1 is incorporated and Arrangoiz-Arriola further teaches wherein said coupled nanomechanical resonator is a superconducting circuit.  ([p. 1, Section 1] A major motivation for developing such a framework stems from recent demonstrations of optically probed microwavefrequency mechanical resonators based on phononic crystal cavities, with quality factors greater than 107 at millidegreesKelvin temperatures and device footprints on the order of a few square microns [16]., wherein the framework for coupling a qubit to acoustic phonon modes is a superconducting circuit that operates at cryogenic temperatures to achieve large quality factors.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola to incorporate the teachings of Chu for the same reasons as pointed out for claim 1.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Arrangoiz-Arriola, in view of Chu, and in further view of Chang et al. (“Slowing and stopping light using an optomechanical crystal array”, New J. Phys. 13, 2011, pp. 1-26), hereinafter referred to as Chang.

In regards to claim 4, the rejection of claim 1 is incorporated and Arrangoiz-Arriola and Chu do not further teach wherein said phononic crystal resonator film comprises an array of said phononic crystal resonator films.  Arrangoiz-Arriola teaches an array of cavities (Figure 3) but only discloses a single array having the resonator cavity with the cited defect for generating a particular bandgap. Chu discloses the storage of multiple qubits corresponding to different resonant (transversal) modes in the acoustic cavity and does not explicitly disclose the array of resonator films. 
However, Chang, in the analogous environment of designing bulk acoustic wave resonators for quantum information processing, teaches wherein said phononic crystal resonator film comprises an array of said phononic crystal resonator films. ([p. 2, Section 1, p. 3, Section 2, Figure 3, p. 10, Section 4, p. 20] In the classical domain, such a device would enable all optical buffering and switching, bypassing the need to convert an optical pulse to an electronic signal. In the quantum realm, such a device could serve as a memory to store the full quantum information contained in a light pulse until it can be passed to a processing node at some later time., In the following, we consider an OMC containing a periodic array of such defect cavities (see figures 1(a) and (b))., Figure 3 The unit cell contains two coupled L2 defect cavities (shaded in gray) with two side-coupled linear defect optical waveguides (shaded in red)., Owing to its unique band gap properties, the snowflake patterning can be used to form waveguides and resonant cavities for both acoustic and optical waves simply by removing regions of the pattern. For instance, a single point defect, formed by removing two adjacent holes (a so-called ‘L2’ defect), yields the co-localized phononic and photonic resonances shown in figures 3(b) and (c), respectively., wherein an array of resonator crystals, including cavities/resonators having distinct defect bandgap modes (Figure 3) is fabricated using dielectric films for the purpose of storing optical information (storage qubits) for quantum information processing (interpreted as corresponding to processing qubits).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola and Chu to incorporate the teachings of Chang for the said phononic crystal resonator film to comprise an array of said phononic crystal resonator films. The modification would be obvious because one of ordinary skill would be motivated to achieve long coherence/storage times in a quantum information processing system by using an array of defect resonator cavities  in quantum information (photons) are selectively coupled to different/selective bandgap phonon modes in that resonator array (Chang, [Abstract, p. 1, Section 1, p. 13, Section 5]).

In regards to claim 5, the rejection of claim4 is incorporated and Arrangoiz-Arriola further teaches iswherein … phononic crystal resonator film array is coupled to a single said qubit, ….  ([p. 2, Section IIB, Figure 4] Further, we can define operators b,ˆ bˆ† for the harmonic oscillator approximating the transmon [24]. The transition frequency for the first two transmon levels is ωφ =√8EJ E(φ) C /, and the coupling term becomes Hˆint = −igφθ (aˆ + aˆ † )(bˆ − bˆ† ), (3) where gφθ = 8E(φ,θ) C nθ zpnφ zp/ (4) is the rate that sets the phonon-transmon interaction strength., wherein the transmon (interpreted as corresponding to the “said qubit”) is coupled (C_sigma and C_g) to the localized (bandgap resonator frequency dependent) phononic mode of the acoustic/piezolastic resonator (an array of cell cavities with a single defect cell) and wherein it is noted that only one or two of the objects of the coupling (single or plurality) is required in the claim.)
However, Arrangoiz-Arriola and Chu do not explicitly teach said ….  Arrangoiz-Arriola teaches an array of cavities (Figure 3) but only discloses a single array having the resonator cavity with the cited defect for generating a particular bandgap. Chu discloses the storage of multiple qubits (which is a plurality of superconducting circuits) corresponding to different resonant (transversal) modes in the acoustic cavity and does not explicitly disclose the array of resonator films. 
However, Chang, in the analogous environment of designing bulk acoustic wave resonators for quantum information processing, teaches wherein said phononic crystal resonator film array is coupled to a single said qubit, …. ([p. 2, Section 1, p. 3, Section 2, Figure 3, p. 10, Section 4, p. 20] In the classical domain, such a device would enable all optical buffering and switching, bypassing the need to convert an optical pulse to an electronic signal. In the quantum realm, such a device could serve as a memory to store the full quantum information contained in a light pulse until it can be passed to a processing node at some later time., In the following, we consider an OMC containing a periodic array of such defect cavities (see figures 1(a) and (b))., Figure 3 The unit cell contains two coupled L2 defect cavities (shaded in gray) with two side-coupled linear defect optical waveguides (shaded in red)., wherein the an array of resonator crystals, including arrays having distinct defect bandgap modes (Figure 3) is fabricated using dielectric films for the purpose of storing optical information for quantum information processing (interpreted as corresponding to processing qubits) on the basis of the coupling of the photon/quantum information to the diverse acoustic bandgap modes.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola and Chu to incorporate the teachings of Chang for the said phononic crystal resonator film array to be  coupled to a single said qubit or to a plurality of said superconducting circuits. The modification would be obvious because one of ordinary skill would be motivated to achieve long coherence/storage times in a quantum information processing system by using an array of defect resonator cavities  in quantum information (photons) are selectively coupled to different/selective bandgap phonon modes in that resonator array (Chang, [Abstract, p. 1, Section 1, p. 13, Section 5]).

In regards to claim 6, the rejection of claim 4 is incorporated and Arrangoiz-Arriola further teaches wherein … multiple phononic crystal resonator films in … array connected to one said qubit ….  ([p. 2, Section IIB, Figure 4] Further, we can define operators b,ˆ bˆ† for the harmonic oscillator approximating the transmon [24]. The transition frequency for the first two transmon levels is ωφ =√8EJ E(φ) C /, and the coupling term becomes Hˆint = −igφθ (aˆ + aˆ † )(bˆ − bˆ† ), (3) where gφθ = 8E(φ,θ) C nθ zpnφ zp/ (4) is the rate that sets the phonon-transmon interaction strength., wherein the transmon (interpreted as corresponding to the “said qubit”) is coupled (C_sigma and C_g) to the localized (bandgap resonator frequency dependent) phononic mode of the acoustic/piezolastic resonator (an array of cell cavities with a single defect cell).)
However, Arrangoiz-Arriola does not explicitly teach …said … said …are separated in frequency space according to unique dimensions of said defect space in each said phononic crystal resonator film.  Arrangoiz-Arriola teaches an array of cavities (Figure 3) but only discloses a single array having the resonator cavity with the cited defect for generating a particular bandgap. In addition, although Arrangoiz-Arriola teaches that the resonator bandgap characteristics are associated with dimensional attributes of the cavity, he does not disclose a set of different resonant frequencies formed from an array of defect cavities each having different defect design characteristics. 
However, Chu, in the analogous environment of designing quantum circuits using bulk acoustic wave resonators, teaches wherein … phononic crystal resonator films … connected to one said qubit wherein … connected to one said qubit are separated in frequency space …. ([p. 3, p. 5, Figure 2, Figure 3] These demonstrations are enabled by a robust new flip-chip device geometry that couples a superconducting transmon qubit to the HBAR. This geometry allows us to separately optimize the design of the acoustic resonator and qubit to extend phonon coherence while enhancing the selectivity of the coupling to a single mode., These results indicate that the ~BAR is a good approximation of a system in which the qubit can be tuned to interact with a single acoustic mode at a time., wherein the processing qubit is coupled to various resonant frequency modes of a bulk-acoustic resonator by tuning the frequency of the qubit (Figure 3).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola to incorporate the teachings of Chu for the qubit to be coupled to a resonator film according to a set of resonant frequencies. The modification would be obvious because one of ordinary skill would be motivated to achieve long coherence times by storing, protecting, and manipulating qubits via selective coupling between particular qubits with particular bandgap phonon frequency modes in a fabricated bulk-acoustic wave resonator, (Chu, [Abstract, p. 3, Figure 3]).
However, Arrangoiz-Arriola and Chu do not explicitly teach …said … said … according to unique dimensions of said defect space in each said phononic crystal resonator film.  Although Chu teaches the association of a single qubit to multiple resonator frequency modes (e.g., the Fock ladder), he does not teach that the different frequency modes are associated with correspondingly different defect designs in an array of resonator films with defect cells. 
However, Chang, in the analogous environment of designing bulk acoustic wave resonators for quantum information processing, teaches wherein said multiple phononic crystal resonator films in said array connected to one said qubit are separated in frequency space according to unique dimensions of said defect space in each said phononic crystal resonator film. ([p. 3, Section 2, Figure 3, p. 10, Section 4, p. 20] In the following, we consider an OMC containing a periodic array of such defect cavities (see figures 1(a) and (b))., Figure 3 The unit cell contains two coupled L2 defect cavities (shaded in gray) with two side-coupled linear defect optical waveguides (shaded in red)., Owing to its unique band gap properties, the snowflake patterning can be used to form waveguides and resonant cavities for both acoustic and optical waves simply by removing regions of the pattern. For instance, a single point defect, formed by removing two adjacent holes (a so-called ‘L2’ defect), yields the co-localized phononic and photonic resonances shown in figures 3(b) and (c), respectively., wherein an array of resonator crystals, including arrays having distinct defect bandgap modes (Figure 3) is fabricated using dielectric films for the purpose of storing optical information for quantum information processing (interpreted as corresponding to processing qubits) and wherein the distinguishing characteristic between the two defect modes is geometric (figure 3b vs. figure 3c) with distinct/unique dimensional differences between corresponding axes along the respective cavities.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola and Chu to incorporate the teachings of Chang for the said multiple phononic crystal resonator films in said array connected to one said qubit to be separated in frequency space according to unique dimensions of said defect space in each said phononic crystal resonator film. The modification would be obvious because one of ordinary skill would be motivated to achieve long coherence/storage times in a quantum information processing system by using an array of defect resonator cavities  in quantum information (photons) with geometrical/dimensional defect attributes that are selectively coupled to different/selective bandgap phonon modes in that resonator array (Chang, [Abstract, p. 1, Section 1, p. 13, Section 5, Figure 3]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Arrangoiz-Arriola, in view of Chu, and in further view of Naik et al. (“Random access quantum information processors using multimode circuit quantum electrodynamics”, Nature Communications, 8:1904, 2017), hereinafter referred to as Naik.

In regards to claim 11, the rejection of claim 1 is incorporated and Arrangoiz-Arriola does not further teach  5wherein said piezoelectric crystal resonator film is incorporated to a circuit configuration selected from the group consisting of a processing Josephson-junction-based qubit, a 10fluxonium circuit, a transmon qubit, a (Superconducting Nonlinear Asymmetric Inductive elements) SNAIL qubit, a quantum circuit acting on N said mechanical modes acting as storage qubits, a circuit where any two-qubit gates between distinct pairs of said storage qubits are performed simultaneously, and a quantum circuit acting on N said isstorage qubits operated sequentially, [Figure 1]Thin-film bulk acoustic-wave resonator. (a) A transmon with Josephson energy EJ and total capacitance C is shunted by a mechanical resonator (highlighted) described by an admittance function Ym(ω)., wherein the superconducting/processing qubit is a transmon, wherein it is noted that the claim only requires one of the items in the list, wherein it is noted that, while not explicitly teaching a “josephson-junction based qubit”, Arrangoiz-Arriola characterizes the transmon according to a Josephson energy and a junction, and wherein it is also noted that Arrangoiz-Arriola indicates that his design could be extended to a flux (fluxion) -based qubit quantum circuit.))
However, Arrangoiz-Arriola does not explicitly teach wherein a single said processing qubit mediates interactions between N said storage qubits on a piezoelectric crystal resonator film, wherein multiple said processing qubits control groups of said storage qubits and multiple said processing qubits are connected to one another, wherein multi- 20storage-qubit gates are performed simultaneously by driving said S 18-255/US41processing qubit.  Arrangoiz-Arriola only clearly discloses coupling of a single qubit with a single local acoustic phonon mode/storage qubit.
However, Chu, in the analogous environment of designing quantum circuits using bulk acoustic wave resonators, teaches wherein said piezoelectric crystal resonator film is incorporated to a circuit configuration selected from the group consisting of a processing Josephson-junction-based qubit, a 10fluxonium circuit, a transmon qubit, a (Superconducting Nonlinear Asymmetric Inductive elements) SNAIL qubit, a quantum circuit acting on N said mechanical modes acting as storage qubits, a circuit where any two-qubit gates between distinct pairs of said storage qubits are performed simultaneously, and a quantum circuit acting on N said isstorage qubits operated sequentially, ([p. 2, p. 3, Figure 3] Circuit QAD takes advantage of the strong interactions between mechanical and electromagnetic degrees of freedom enabled by, for example, piezoelectricity. It also incorporates the non-linearity provided by the Josephson junction, which is a crucial ingredient for creating nonGaussian states of motion., These demonstrations are enabled by a robust new flip-chip device geometry that couples a superconducting transmon qubit to the HBAR., wherein the superconducting/processing qubit is (as in Arrangoiz-Arriola)  a transmon but wherein this qubit is also characterized as a Josephson-junction based qubit with the circuit including and acting on the N acoustic/mechanical/storage modes as seen in Figure 3), wherein a single said processing qubit mediates interactions between N said storage qubits on a piezoelectric crystal resonator film, wherein … said processing qubits control groups of said storage qubits …, ([p. 6, Figure 3] The improvements presented above allow us to perform quantum operations on the phonon mode with a new level of sophistication, which we now illustrate by creating and measuring multiphonon Fock states. We use a procedure for Fock state preparation that has previously only been demonstrated in electromagnetic systems18 (Figure 3a). The experiment begins with the qubit set to a frequency ν0 that is δ = −5 MHz detuned from the target l1 phonon mode, which has frequency ν1. The qubit ideally starts out in the ground state |gi, but in reality has a finite thermal population of n¯ ∼ 4 − 8% in the excited state |ei. The phonon modes, on the other hand, were shown to be colder2 . Therefore we first perform a swap operation between the qubit and the l2 mode with frequency ν2. This procedure effectively uses an additional mode of the phonon resonator to cool the qubit to n¯ ∼ 2%. The qubit is then excited with a π pulse and subsequently brought into resonance with the l1 mode to swap the energy into the acoustic resonator., wherein frequency tuning of a single transmon qubit enables the coupling (mediates interactions) between successively invoked phonon modes (a group of storage qubits) in the execution of a quantum circuit (Fock ladder).)  wherein multi- 20storage-qubit gates are performed … by driving said S 18-255/US41processing qubit ([pp. 6-7, Figure 3] The experiment begins with the qubit set to a frequency ν0 that is δ = −5 MHz detuned from the target l1 phonon mode, which has frequency ν1. The qubit ideally starts out in the ground state |gi, but in reality has a finite thermal population of n¯ ∼ 4 − 8% in the excited state |ei. The phonon modes, on the other hand, were shown to be colder2 . Therefore we first perform a swap operation between the qubit and the l2 mode with frequency ν2. This procedure effectively uses an additional mode of the phonon resonator to cool the qubit to n¯ ∼ 2%. The qubit is then excited with a π pulse and subsequently brought into resonance with the l1 mode to swap the energy into the acoustic resonator. This is then repeated N times to climb up the Fock state ladder, ideally resulting in a state of N phonons, which is then probed by bringing the qubit and phonon on resonance for a variable time and measuring the final qubit population in the excited state. ,wherein the bulk acoustic-resonator-base system is exploits the coupling between (local) phonon modes in a bulk acoustic array and a superconducting qubit to execute quantum circuit processing including the implementation of pi pulses (a Pauli-X gate), including the coupling across multiple such phonon modes (storage qubits) associated with different successive applications of the pi pulse/X gate applied to the transmon/processing qubit (i.e., the modulation of the qubit drives the implementation in series of the successive X gates as shown in Figure 3).)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola to incorporate the teachings of Chu for a single said processing qubit to mediate interactions between N said storage qubits on a piezoelectric crystal resonator film, for said processing qubits control groups of said storage qubits, and for the multi- 20storage-qubit gates to be performed by driving said S 18-255/US41processing qubit. The modification would be obvious because one of ordinary skill would be motivated to achieve long coherence times for quantum circuit/gate execution by storing, protecting, and manipulating qubits via selective frequency-based coupling between particular qubits with particular bandgap over a set of phonon modes (Chu, [Abstract, p. 3, Figure 3]).
However, Arrangoiz-Arriola and Chu do not explicitly teach … multiple … multiple said processing qubits are connected to one another, … simultaneously.  In other words, although Chu teaches that 6 acoustic resonators are resident on a single chip (Figure 1), Chu only describes results from an implementation that uses only one of the resonators. 
However, Naik, in the analogous environment of designing quantum memories for quantum circuits using resonators, teaches wherein a single said processing qubit mediates interactions between N said storage qubits on a … resonator …, wherein multiple said processing qubits control groups of said storage qubits and multiple said processing qubits are connected to one another , wherein multi- 20storage-qubit gates are performed simultaneously by driving said S 18-255/US41processing qubit ([Abstract, p. 2, p. 2 Multimode quantum memory, pp. 3-4 Universal quantum control, Figure 1, Figure 4] Utilizing these oscillations, we perform a universal set of quantum gates on 38 arbitrary pairs of modes and prepare multimode entangled states, all using only two control lines. We thus achieve hardware-efficient random access multi-qubit control in an architecture compatible with long-lived microwave cavity based quantum memories., Quantum memories based on harmonic oscillators, instead, can have coherence times two orders of magnitude longer than the best qubits7–9, but are incapable of logic operations on their own. This observation suggests supporting each logic-capable processor qubit with many memory qubits…. To build larger systems compatible with existing quantum error correction architectures10–13, one can connect individual modules consisting of a single processor qubit and a number of bits of memory while still accessing each module in parallel…. We store information in distributed, readily accessible, and spectrally distinct resonator modes. We show how to perform single-qubit gates on arbitrary modes by using frequency-selective parametric control14–19 to exchange information between a superconducting transmon qubit20 and individual resonator modes., Given access to the multimode memory via the transmon, we demonstrate methods to address each mode individually. In many circuit QED schemes, excitations are loaded into modes by adiabatically tuning the qubit frequency through or near a mode resonance25., The transmon-mode iSWAP and arbitrary rotations of the transmon state via its charge bias provide a toolbox for universal state preparation, manipulation, and measurement of each mode of the quantum memory. In Fig. 3, we illustrate how to perform these operations…. We generate single-mode Clifford operations by sandwiching single-qubit Clifford rotations of the transmon with transmon-mode iSWAPs (Supplementary Note 12)., wherein a resonator-based quantum memory is used in a multi-qubit gate circuit framework in which transmons/processing qubits are coupled with/control the storage qubits resident across an array of resonators in the quantum memory (Figure 1) such that by tuning the frequency of the transmon selectively to resonances within a given resonator for the purpose of implementing a set of quantum gates (specifically any arbitrary set of gates as implementable by Clifford gates) and wherein this framework may include a plurality of modules each acting in parallel in which any particular qubit is connected with a set of resonator storage qubits used for gate execution, with the parallelism of access being interpreted as corresponding to a simultaneous utilization of the storage gates for gate execution. )
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola and Chu to incorporate the teachings of Naik for a single said processing qubit mediates interactions between N said storage qubits on a piezoelectric crystal resonator film, for multiple said processing qubits control groups of said storage qubits and multiple said processing qubits to be connected to one another , and for multi- 20storage-qubit gates to be performed simultaneously by driving said S 18-255/US41processing qubit. The modification would be obvious because one of ordinary skill would be motivated to achieve efficient and robust implementation of a universal set of quantum gates through a parallel random access of storage qubits encoded across a set of resonator cavities to enable long transmon/processing qubit coherence times  (Naik, [Abstract, p. 2, Figure 5]).

In regards to claim 12, the rejection of claim 11 is incorporated and Arrangoiz-Arriola does further teaches  …, wherein coupling between said phononic crystal resonator film and said … qubit comprises via-coupling, or parametric coupling, ([p. 2, Section IIB, Figure 2, Figure 3] The transition frequency for the first two transmon levels is ωφ =√8EJ E(φ) C /, and the coupling term becomes Hˆint = −igφθ (aˆ + aˆ † )(bˆ − bˆ† ), (3) where gφθ = 8E(φ,θ) C nθ zpnφ zp/ (4) is the rate that sets the phonon-transmon interaction strength. This rate depends only on fundamental constants, the transmon parameters, and the network parameters (C0,C1,L1) which can be readily computed from Ym(ω)., wherein the coupling between the localized transmon and the localized phonon mode (interpreted as including the frequency-specific bandgap modes resonant that might be resonant with that transmon that couple the resonator with particular localized phonons/storage qubits) are based on either a generalized conceptual coupling or a more specific parametric coupling according to the underlying parameters that determine the transmon-phonon coupling but also according to the parametric representation of the coupling according to structural and circuit parameters (Figures 2 and 3).)  wherein said qubits comprise a … mode encoding comprising a discrete variable encoding or a continuous variable encoding.  ([p. 2, Section IIB, Figure 1, Figure 2] The zero located at /2π = 5.645 GHz corresponds to the phononic mode that interacts with the transmon in the single-mode model., wherein, as shown in Figure 1, the continuum of coupling is shown between the transmon frequency and the localized phonon modes in the defect bandgap (a continuous variable encoding) and wherein, as shown in Figure 2, a particular, discrete, resonant (localized) phonon mode frequency is identified for coupling/encoding with the transmon (a discrete variable encoding).)
However, Arrangoiz-Arriola does not further explicitly teach wherein said nanomechanical devices are fabricated  on a separate chip, wherein a flip-chip bond is disposed to connect said processing qubit to said phononic crystal resonator film, … storage … storage …. However, Arrangoiz-Arriola does not clearly disclose details on chip fabrication and  is for the deposition of the lithium niobate film. Although Arrangoiz-Arriola discloses the encoding of a qubit with a localized phonon of the resonator cavity by virtue of the coupling of a transmon with the cavity defect resonant mode and teaches that such a localized phonon is “protected” from decay/scattering due to the defect bandgap (suggesting longer coherence times for the transmon to which it is coupled), he does not explicitly disclose a “storage” attribute or function associated with the localized phonon.
However, Chu, in the analogous environment of designing quantum circuits using bulk acoustic wave resonators, teaches wherein said nanomechanical devices are fabricated  on a separate chip, wherein a flip-chip bond is disposed to connect said processing qubit to said phononic crystal resonator film, ([p. 3, p. 20, Fabrication procedures, Figure 1] These demonstrations are enabled by a robust new flip-chip device geometry that couples a superconducting transmon qubit to the HBAR. This geometry allows us to separately optimize the design of the acoustic resonator and qubit to extend phonon coherence while enhancing the selectivity of the coupling to a single mode., The first important difference from our previous device is the use of a flip-chip geometry, where the superconducting transmon qubit and acoustic resonator are now on separate sapphire chips16., The transmon qubit used in our device is fabricated on sapphire using a standard e-beam lithography and Dolan bridge process1 .,wherein the acoustic resonator and the (transmon) processing qubit are fabricated fabricated on distinct chips in a flip-chip geometry/configuration.)  wherein coupling between said phononic crystal resonator film and said storage qubit comprises via-coupling, or parametric coupling, wherein said qubits comprise a storage mode encoding comprising a discrete variable encoding or a continuous variable encoding  ([p. 2, Figure 1, Figure 3] For the same reason, a single acoustic resonator can provide a multitude of independent modes that are individually addressable by a superconducting qubit., wherein the local phonon mode/storage qubit encodes the transmon/processing qubit according to (parametric) coupling that includes a continuum of discrete bands of resonant frequencies (Figures 2 and 3 where it is noted that the mode structure/phononic crystal resonator film coupling with a qubit (processing qubit) is coupled to the storage qubit) which, when implemented as a quantum circuit (Figure 3) shows a discrete parameterization of the various storage qubits as a function of frequency.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola to incorporate the teachings of Chu for the said nanomechanical devices to be fabricated  on a separate chip, for a flip-chip bond to disposed to connect said processing qubit to said phononic crystal resonator film, in which the coupling between said phononic crystal resonator film and said storage qubit comprises via-coupling, or parametric coupling, and in which said qubits comprise a storage mode encoding comprising a discrete variable encoding or a continuous variable encoding.  The modification would be obvious because one of ordinary skill would be motivated to achieve long coherence times for quantum circuit/gate execution by storing, protecting, and manipulating qubits via selective coupling between particular qubits with particular discrete frequency-based bandgap phonon modes in a bulk-acoustic wave resonator fabricated with a flip-chip topology to robustly couple with the superconducting qubit (Chu, [Abstract, p. 3, Figure 3]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola and Chu to incorporate the teachings of Naik for the same reasons as pointed out for claim 11.

In regards to claim 13, the rejection of claim 11 is incorporated and Arrangoiz-Arriola and Chu do not further teach wherein each effective two-resonator gate comprises two qubit-resonator swap gates surrounding one arbitrary qubit- is resonator gate.  Neither Arrangoiz-Arriola nor Chu discloses a two-qubit gate implementation (i.e., the X-gate in Chu is a single qubit phase gate).
However, Naik, in the analogous environment of designing quantum memories for quantum circuits using resonators, teaches wherein each effective two-resonator gate comprises two qubit-resonator swap gates surrounding one arbitrary qubit- resonator gate ([pp. 3-4, Universal quantum control, pp. 11-12, supplementary note 12, Figure 4, Supplementary Figure 10] The transmon-mode iSWAP and arbitrary rotations of the transmon state via its charge bias provide a toolbox for universal state preparation, manipulation, and measurement of each mode of the quantum memory. In Fig. 3, we illustrate how to perform these operations…. We generate single-mode Clifford operations by sandwiching single-qubit Clifford rotations of the transmon with transmon-mode iSWAPs (Supplementary Note 12)., We generate single-mode Clifford operations by sandwiching single-qubit Clifford rotations of the transmon with transmon-mode iSWAPs (Supplementary Note 12)…. . As described in the main text (see Figure 3), single-mode Clifford gates are realized by sandwiching single-qubit Clifford gates (Ci) with transmon-mode iSWAP pulses. C˜ i = Uπ˜sb CiUπ˜sb(φ=π) = Ci, wherein a (2 qubit) swap (iswap) gate is configured using a pair of resonator modes (effective two-resonator gate) and is used to implement any arbitrary Clifford gate by sandwiching/surrounding that gate functionally between the swap (iswap) gate.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola and Chu to incorporate the teachings of Naik for each effective two-resonator gate comprises two qubit-resonator swap gates surrounding one arbitrary qubit- resonator gate. The modification would be obvious because one of ordinary skill would be motivated to achieve efficient and robust implementation of a universal set of quantum gates through the storage qubits encoded across a set of resonator cavities to enable long transmon/processing qubit coherence times in which any arbitrary Clifford/universal gate is implemented using iswap gates that mediate the gate functionality between the resonators and the processing qubits (Naik, [Abstract, p. 2, Figure 4]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rosen et al. (US2020/0028062, Filed 17 July 2018) teach the implementation of a quantum circuit using defect-generated bandgap in a bulk acoustic resonator to improve transmon or xmon coherence times by configuring those defects geometrically on a substrate consisting of any of various dielectric materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124